          Case 2:20-cv-00018-JJV Document 37 Filed 08/12/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   DELTA DIVISION

CLAYTON M. JACKSON,                                                                     PLAINTIFF
ADC #654264

v.                                      2:20-cv-00018-JJV

TODD WRIGHT, Sheriff,
Arkansas County Sheriff’s Department; et al.                                        DEFENDANTS

                                MEMORANDUM AND ORDER

       On June 26, 2020, Defendant Tucker filed a Motion to Compel (Doc. No. 29), stating he

had not received responses to written discovery initially propounded on May 5, 2020. I granted

Defendants’ Motion to Compel on June 29, 2020 and directed Plaintiff to respond to Defendant’s

discovery requests within twenty-one (21) days. (Doc. No. 32.)

       Defendant Tucker has now filed a Motion to Dismiss (Doc. No. 35) informing the Court

that Plaintiff has failed to respond within the allotted time, and requesting this action be dismissed

pursuant to Federal Rule of Civil Procedure 41(b)1 and Local Rule 5.5(c)(2).

       Based on the foregoing, I find it appropriate to grant Defendant Tucker’s Motion to

Dismiss. I specifically directed Plaintiff to respond to Defendant’s discovery requests within

twenty-one (21) days. (Doc. No. 32 at 2.) In that Order, I also warned Plaintiff that his failure to

comply would likely result in dismissal of this cause of action. (Id.)

       Plaintiff has failed to comply with discovery, the Court’s Order, and has failed to respond

to the Motion to Dismiss. So, dismissal is appropriate.




1
 “If the plaintiff fails to prosecute or to comply with these rules or a court order, a defendant may
move to dismiss the action or any claim against it.” Fed. R. Civ. P. 41(b).
            Case 2:20-cv-00018-JJV Document 37 Filed 08/12/20 Page 2 of 2




       IT IS, THEREFORE, ORDERED that:

       1.      Defendant Tucker’s Motion to Dismiss (Doc. No. 35) is GRANTED.

       2.      Defendant Tucker is DISMISSED without prejudice from this cause of action.

       3.      This cause of action is hereby dismissed without prejudice.

       4.      The Court certify, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from an Order adopting these recommendations would not be taken in good faith.

       DATED this 12th day of August 2020.


                                            ____________________________________
                                             JOE J. VOLPE
                                             UNITED STATES MAGISTRATE JUDGE




                                                2
